Citation Nr: 1009045	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran testified before a Decision Review Officer in 
January 2009, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a left knee disability.  The Veteran has asserted that he 
injured his left knee in service and that after separation 
for service in 1975, he was treated for this condition by VA.  

The RO made a formal finding in July 2009 that any VA 
treatment records from the VA Medical Center in West Los 
Angeles from 1975 to 1980 are unavailable.  However, in a 
June 2009 statement, the Veteran reported that after 
separation from service in 1975, he was treated at the VA 
Medical Center in La Jolla, California.  It does not appear 
that the RO ever searched for medical records from 1975 
onward from the VA Medical Center in La Jolla, California.  
If they did so, there is no evidence of record documenting 
this search and no formal finding of the unavailability of 
these records.  

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of VA medical records and other pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case must be remanded so that the RO can 
attempt to locate any VA treatment records for the Veteran at 
any VA medical facilities in La Jolla, California from 
October 1975 to the present.  If no records can be located, 
the RO should place of record a formal finding of 
unavailability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable 
efforts to locate any medical records from 
1975 to the present from any VA medical 
facilities located in La Jolla, 
California.  If no records can be located, 
the RO should place of record a formal 
finding of unavailability.  

2.  If additional VA medical records are 
obtained, the RO should review this new 
evidence and readjudicate the claim.  If 
the claim remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


